              Case
              Case1:20-cv-01658-LGS
                   1:20-cv-01658-LGS Document
                                     Document10
                                              9 Filed
                                                Filed05/11/20
                                                      05/11/20 Page
                                                               Page11of
                                                                     of11


                                                                            Joseph H. Mizrahi – Attorney
                                                                            300 Cadman Plaza W, 12th Floor
                                                                                       Brooklyn, NY 11201
                                                                          P: 929-575-4175 | F: 929-575-4195
                                                                          E: joseph@cml.legal | W: cml.legal




                                                               May 11, 2020
                                             APPLICATION GRANTED.
VIA ECF
                                             The ini3al conference set for May 14, 2020, at 10:30 A.M. is
Hon. Judge Lorna G. Schofield
United States District Court                 adjourned to June 18, 2020, at 10:30 A.M. Pre-conference
Southern District of New York                materials are due on June 11, 2020.
40 Centre Street
New York, NY 10007                           Dated: May 11, 2020
                                                    New York, New York

       Re: Cruz v. Thorley Industries LLC.; Civil Action No. 1:20-cv-01658-LGS

Dear Judge Schofield,

       The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
referenced matter.

         The initial conference (the “Conference”) for this matter is set for Thursday, May 14, 2019
at 10:30 a.m. It is now May 11, 2019, and Defendant has yet to appear in this case. In fact, Plaintiff
has still not received an Affidavit of Service from its process server.

        In light of the above, the undersigned requests that the Conference be adjourned until after
the Affidavit of Service is filed.

       Thank you for your time and consideration of the above request.


                                                              Respectfully submitted,

                                                              /s/ Joseph H. Mizrahi__
                                                              Joseph H. Mizrahi, Esq.
